              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 1 of 6 Page ID #:1016
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 20-00068-CJC

 Defendant            Joshua Jenkins                                         Social Security No.    0       7     0     9
 akas:    Jay; Jenkins, Lemont; Nasty                                        (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY    YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         08       02     2021

 COUNSEL                                                                 Kate Morris, DFPD
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      18:1951(A) and18:1951(a), 2(a) Conspiracy to Interfere with Commerce by Robbery and
                      Interference with Commerce by Robbery, 21:846 Conspiracy to Distribute and Possess with Intent
  FINDING             to Distribute Controlled Substances, 21:841(a)(1),(b)(1)(C); 18:2(a) Possession with Intent to
                      Distribute Oxycodone, and 18:924(c)(1)(A)(ii), 2(a) Possess, Use, Carry, and Brandish a Firearm in
                      Furtherance of and During and in Relation to a Crime of Violence and a Drug Trafficking Crime
                      as charged in COUNTS ONE, TWO, THREE, FOUR, and FIVE of the indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that pursuant to the Sentencing Reform Act of 1984, the defendant, Joshua Jenkins, be committed on Counts 1, 2, 3, 4, and 5 of
  ORDER               the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of ONE HUNDRED FORTY-FOUR (144)
                      MONTHS.

It is ordered that the defendant shall pay to the United States a special assessment of $500, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Joshua Jenkins, is
hereby committed on Counts 1, 2, 3, 4, and 5 of the Indictment to the custody of the Bureau of Prisons for a term of 144
months. This term consists of 60 months on each of Counts 1, 2, 3, and 4 of the Indictment, to be served concurrently,
and 84 months on Counts 5, to be served consecutively.

The Court recommends that the Bureau of Prisons evaluate Jenkins’ eligibility for the 500-hour Residential Drug Abuse
Program (RDAP). The Court further recommends that the Bureau of Prisons conduct a mental health evaluation of the
defendant and provide all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5) years. This
term consists of three (3) years on each of Counts 1, 2, 3, 4, and five (5) Years on Count 5, all such terms to run
concurrently under the following terms and conditions:
CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 2 of 6 Page ID #:1017
 USA vs.      Joshua Jenkins                                       Docket No.:   CR 20-00068-CJC


    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
       Office and Second Amended General Order 20-04, including the conditions of probation and supervised release
       set forth in Section III of Second Amended General Order 20-04.

    2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
       drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight
       tests per month, as directed by the Probation Officer.

    3. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
       urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
       using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

    4. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment
       to the aftercare contractors during the period of community supervision. The defendant shall provide payment
       and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment
       shall be required.

    5. During the period of community supervision, the defendant shall pay the special assessment and restitution in
       accordance with this judgment's orders pertaining to such payment.

    6. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport,
       or any other form of identification in any name, other than the defendant's true legal name, nor shall the defendant
       use, any name other than the defendant's true legal name without the prior written approval of the Probation
       Officer.

    7. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    8. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments,
       and any other financial gains to the Court-ordered financial obligation.

    9. The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, computers, cell
       phones, other electronic communications or data storage devices or media, email accounts, social media accounts,
       cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a United States
       Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The
       defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition.
       Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
       reasonable suspicion that the defendant has violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation.

    10. The defendant shall not associate with anyone known to the defendant to be a member of the Spooktown Compton
        Crips Gang and others known to the defendant to be participants in the Spooktown Compton Crips Gang's criminal
        activities, with the exception of the defendant's family members. The defendant may not wear, display, use or
        possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that
        defendant knows evidence affiliation with the Spooktown Compton Crips Gang, and may not display any signs
        or gestures that defendant knows evidence affiliation with the Spooktown Compton Crips Gang.

    11. As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant to be
        a location where members of the Spooktown Compton Crips Gang meet or assemble.


CR-104 (docx 12/20)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 6
              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 3 of 6 Page ID #:1018
 USA vs.      Joshua Jenkins                                                 Docket No.:       CR 20-00068-CJC


    12. The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
        discharged from the program by the treatment provider, with the approval of the probation officer.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure
of the Presentence Report by the treatment provider is prohibited without the consent of the Court

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health evaluations
or reports, to the treatment provider. The treatment provider may provide information (excluding the Presentence report),
to State or local social service agencies (such as the State of California, Department of Social Service), for the purpose
of the client's rehabilitation.

The Court strongly recommends that the defendant be housed in at LOMPOC facility to facilitate visitation with family
and loved ones and to receive the counseling and treatment he needs.


The Court advises the defendant of his/her right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 2, 2021
            Date                                                  HON. CORMAC J. CARNEY, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            August 2, 2021                                  By    Karlen Dubon
            Filed Date                                            Deputy Clerk




CR-104 (docx 12/20)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 4 of 6 Page ID #:1019
 USA vs.      Joshua Jenkins                                                        Docket No.:      CR 20-00068-CJC

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
      judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
      sentence of probation or release from imprisonment, unless otherwise            by the probation officer. This condition will not apply to intimate
      directed by the probation officer;                                              family members, unless the court has completed an individualized
3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
      court or probation officer;                                                     protection of the community or rehabilitation;
4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
      first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
      officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
      right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
      officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
      any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
      in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
      at any time at home or elsewhere and must permit confiscation of any            permission of the court;
      contraband prohibited by law or the terms of supervision and             14.    The defendant must follow the instructions of the probation officer to
      observed in plain view by the probation officer;                                implement the orders of the court, afford adequate deterrence from
8.    The defendant must work at a lawful occupation unless excused by                criminal conduct, protect the public from further crimes of the
      the probation officer for schooling, training, or other acceptable              defendant; and provide the defendant with needed educational or
      reasons and must notify the probation officer at least ten days before          vocational training, medical care, or other correctional treatment in
      any change in employment or within 72 hours of an unanticipated                 the most effective manner.
      change;




 X The defendant must also comply with the following special conditions (set forth below).

         STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order
made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
delivered to:

         United States District Court, Central District of California
         Attn: Fiscal Department
         255 East Temple Street, Room 1178
         Los Angeles, CA 90012

or such other address as the Court may in future direct.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

         Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 5 of 6 Page ID #:1020
 USA vs.      Joshua Jenkins                                                        Docket No.:    CR 20-00068-CJC

                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                                By
            Date                                                      Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                      Clerk, U.S. District Court


CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
              Case 2:20-cr-00068-CJC Document 111 Filed 08/02/21 Page 6 of 6 Page ID #:1021
 USA vs.      Joshua Jenkins                                                  Docket No.:     CR 20-00068-CJC

                                                              By


            Filed Date                                             Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                             Date




                      U. S. Probation Officer/Designated Witness                            Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 6 of 6
